Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1, 7, 11, 19, 25, 26,  is/are amended,.  Currently claims 1-32 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vu et al (6394138).
As to claim 7, Vu, Fig. 11-22, discloses a flow substrate (204) comprising: a substrate body comprising a component attachment surface (at top surface), wherein the component attachment surface comprises a plurality of conduit ports (top ports for 244,250); and a flow substrate mounting structure (first 214 from left) comprising a first aperture and a second aperture (left side bolt holes for receiving bolts from 250), wherein the first aperture and the second aperture are each configured to receive a fastener (blots) for coupling the flow substrate mounting structure 214 with the substrate body 204 (coupled by bolted together with 250). Vu discloses an alignment pin 226  removably coupled with flow substrate aperture (Fig 20) which is configured to be removed (configured to is seen as reading on “capable of removal” for example during dis-assembly) after the flow substrate mounting structure is coupled with the substrate body.
As to claim 8, a cap (bottom flange of 250) is configured to couple with the substrate body 204.
As to claim 9, the substrate body 204 further comprises a substrate body aperture (Fig 20, each of the flanges have similar alignment pin mechanism) , wherein the substrate body aperture is configured to receive an alignment pin 226.
As to claim 10, the cap (bottom flange of 250) further comprises a cap aperture (bolt holes) and the flow substrate mounting structure comprises a mounting structure aperture (corresponding bolt holes).
As to claim 11, an alignment pin 226  removably coupled with flow substrate aperture (Fig 20).
  As to claim 12, an alignment pin (threaded bolt coupling 250 and 214) is removably coupled with the cap aperture.
As to claim 13, an alignment frame (236, Fig 13) is coupled with the flow substrate mounting structure 214, wherein the alignment frame is configured to align the flow substrate mounting structure 214 with the flow substrate 204 (by blots 266) and wherein the alignment frame is a separate element from the flow substrate and the flow substrate mounting structure.
As to claim 14, flow substrate mounting structure 214 further comprising a first alignment step 218 integrated with the flow substrate mounting structure and the flow substrate further comprising a flow substrate (204) edge 206, wherein the first alignment step is configured to couple with a portion of the flow substrate edge.
As to claim 15, flow substrate mounting structure 214 further comprising an alignment slot (above 218) and the flow substrate further comprising an alignment element (extension 206), wherein the alignment element is configured to removably couple with the alignment slot.
As to claim 16, the alignment element comprises a plate (206 formed as a flange plate extending from main body).
As to claim 17, the flow substrate mounting structure 214 further comprising a channel, wherein the channel comprises a fluid delivery line 211.
As to claim 18, the fluid delivery line 211 fluidly connects at least two of the plurality of fluid conduit ports (inlet and outlet). 
Allowable Subject Matter
Claims 1-6 and 19-32 are allowed.
Response to Arguments
Applicant's arguments filed 08/11/2022 regarding claim 7 have been fully considered but they are not persuasive. 
For claim 7, Vu discloses an alignment pin 226  removably coupled with flow substrate aperture (Fig 20) which is configured to be removed (configured to is seen as reading on “capable of removal” for example during dis-assembly) after the flow substrate mounting structure is coupled with the substrate body.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753